DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 21-27, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthukamatchy et al. (US 2020/0384634; Filed: Jun. 7, 2019) (“Muth”) in view of Sundar (EP 1 152 456 A2). Muth discloses:
Claim 1: a frame (FIG. 2B, 240); a drive section (252/254) connected to the frame; at least one articulated multi-link arm having an upper arm and a forearm (236/424), the upper arm being rotatably joined at one end to the drive section (FIG. 2B), the forearm being rotatably joined to the upper arm at an opposite end of the upper arm and the upper arm being a substantially rigid unarticulated link between the one end and the opposite end (FIG. 2B; paragraph [0038]); dual end effector links that are separate and distinct from each other (246A/246B), each of which is rotatably and separately joined to a common end of the forearm so that each end effector link rotates relative to the forearm about a common axis of rotation (248), each end effector link has a corresponding at least one substrate holding station dependent therefrom (250A/250B);
Claim 2: wherein the dual end effector links are disposed so that radial extension and retraction of the multi-link arm effects substantially simultaneous extension and retraction of the corresponding at least one substrate holding station of each end effector link through respective separate openings in a 
Claim 21: a frame (FIG. 2B, 240); a drive section (252/254) connected to the frame; at least one two link SCARA arm having a first arm link and a second arm link joined to each other at an elbow joint of the SCARA arm (236/424), the first arm link being joined at a shoulder joint to the drive section (238/256); and more than one end effector links that are separate and distinct from each other (246A/246B), each of which is rotatably and separately joined at a common wrist joint to the second arm link so that each end effector link rotates relative to the second arm link about a common axis of rotation at the common wrist joint (248/264A/264B), each end effector link has a corresponding at least one substrate holding station dependent therefrom (250A/250B);
Claim 27: wherein the more than one end effector links are disposed so that radial extension and retraction of the SCARA arm effects substantially simultaneous extension and retraction of the corresponding at least one substrate holding station of each end effector link through respective separate openings in a transport chamber wall that are juxtaposed with respect to each other at a substantially common level (FIG. 3C shows movement; FIG. 2B shows substantially common level);
Claim 33: providing a substrate transport apparatus comprising: a frame (FIG. 2B, 240); a drive section (252/254) connected to the frame; at least one articulated multi-link arm having an upper arm and a forearm (236/424), the upper arm being rotatably joined at one end to the drive section (FIG. 2B), the forearm being rotatably joined to the upper arm at an opposite end of the upper arm and the upper arm being a substantially rigid unarticulated link between the one end and the opposite end (FIG. 2B; paragraph [0038]); dual end effector links that are separate and distinct from each other (246A/246B), each of which is rotatably and separately joined to a common end of the forearm so that each end effector link rotates relative to the forearm about a common axis of rotation (248), each end effector link has a corresponding at least one substrate holding station dependent therefrom (250A/250B); and 
Claim 35: providing a controller (134) operably coupled to the drive section; and effecting extension of the at least one articulated multi-link arm for substantially simultaneously picking or placing dual first substrates with the corresponding at least one substrate holding stations of the dual end effector links through the respective separate openings in the transport chamber wall (FIG. 3A-3C).

Muth does not directly show:
Claim 1: wherein the corresponding at least one substrate holding station dependent from at least one end effector link of the dual end effector links includes one substrate holding station at opposite ends of the at least one end effector link that is substantially rigid and unarticulated between the opposite ends, and wherein the substrate holding station at one of the opposite ends is substantially coplanar with the corresponding at least one substrate holding station of each other separate and distinct end effector link;
Claim 3: wherein the substrate holding station at opposite ends of the at least one end effector link are substantially coplanar with each other;
Claim 4: wherein the substrate holding station at opposite ends of the at least one end effector link are substantially coplanar with the corresponding at least one substrate holding station of each other separate and distinct end effector link;
Claim 5: wherein the corresponding at least one substrate holding station of each separate and distinct end effector link includes one substrate holding station at opposite ends of the at least one end 
Claim 21: wherein the corresponding at least one substrate holding station dependent from each of the more than one end effector links is disposed substantially coplanar with the corresponding at least one substrate holding station dependent from each other of the more than one end effector links on a common plane determined by at least three of the corresponding at least one substrate holding station of the more than one end effector links;
Claim 22: wherein two substrate holding stations of the at least three of the corresponding at least one substrate holding station, correspond to a common end effector link of the more than one end effector links;
Claim 23: wherein the two substrate holding stations are disposed one each at opposite ends of the common end effector link;
Claim 24: wherein the two substrate holding stations at opposite ends of the common end effector link are substantially coplanar with each other;
Claim 25: wherein the two substrate holding stations at opposite ends of the common end effector link are substantially coplanar with the corresponding at least one substrate holding station of each other separate and distinct end effector link;
Claim 26: wherein the common end effector link is substantially rigid and unarticulated between the opposite ends;
Claim 33: wherein the corresponding at least one substrate holding station dependent from at least one end effector link of the dual end effector links includes one substrate holding station at opposite ends of the at least one end effector link that is substantially rigid and unarticulated between the opposite ends, and wherein the substrate holding station at one of the opposite ends is substantially 

Sundar shows a similar device having:
Claim 1: wherein the corresponding at least one substrate holding station dependent from at least one end effector link of the dual end effector links includes one substrate holding station at opposite ends of the at least one end effector link that is substantially rigid and unarticulated between the opposite ends, and wherein the substrate holding station at one of the opposite ends is substantially coplanar with the corresponding at least one substrate holding station of each other separate and distinct end effector link (FIG. 3, 324/325/334/335);
Claim 3: wherein the substrate holding station at opposite ends of the at least one end effector link are substantially coplanar with each other (FIG. 3, 324/325/334/335);
Claim 4: wherein the substrate holding station at opposite ends of the at least one end effector link are substantially coplanar with the corresponding at least one substrate holding station of each other separate and distinct end effector link (FIG. 3, 324/325/334/335);
Claim 5: wherein the corresponding at least one substrate holding station of each separate and distinct end effector link includes one substrate holding station at opposite ends of the at least one end effector link, and each of the separate and distinct end effector link is substantially rigid and unarticulated between opposite ends (FIG. 3, 324/325/334/335);
Claim 21: wherein the corresponding at least one substrate holding station dependent from each of the more than one end effector links is disposed substantially coplanar with the corresponding at least one substrate holding station dependent from each other of the more than one end effector links on a common plane determined by at least three of the corresponding at least one substrate holding station of the more than one end effector links (FIG. 3, 324/325/334/335; four);

Claim 23: wherein the two substrate holding stations are disposed one each at opposite ends of the common end effector link (FIG. 3, 324/325/334/335);
Claim 24: wherein the two substrate holding stations at opposite ends of the common end effector link are substantially coplanar with each other (FIG. 3, 324/325/334/335);
Claim 25: wherein the two substrate holding stations at opposite ends of the common end effector link are substantially coplanar with the corresponding at least one substrate holding station of each other separate and distinct end effector link (FIG. 3, 324/325/334/335);
Claim 26: wherein the common end effector link is substantially rigid and unarticulated between the opposite ends (FIG. 3, 324/325/334/335);
Claim 33: wherein the corresponding at least one substrate holding station dependent from at least one end effector link of the dual end effector links includes one substrate holding station at opposite ends of the at least one end effector link that is substantially rigid and unarticulated between the opposite ends, and wherein the substrate holding station at one of the opposite ends is substantially coplanar with the corresponding at least one substrate holding station of each other separate and distinct end effector link (FIG. 3, 324/325/334/335);
for the purpose of increasing throughput of substrates for better efficiency (paragraph [0006]). Sundar further suggests that dual end effector stations (FIG. 3) or single end effector station (FIG. 5) are obvious variants that render predictable results.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Muth as taught by Sundar and include Sundar’s similar device having:

Claim 3: wherein the substrate holding station at opposite ends of the at least one end effector link are substantially coplanar with each other;
Claim 4: wherein the substrate holding station at opposite ends of the at least one end effector link are substantially coplanar with the corresponding at least one substrate holding station of each other separate and distinct end effector link;
Claim 5: wherein the corresponding at least one substrate holding station of each separate and distinct end effector link includes one substrate holding station at opposite ends of the at least one end effector link, and each of the separate and distinct end effector link is substantially rigid and unarticulated between opposite ends;
Claim 21: wherein the corresponding at least one substrate holding station dependent from each of the more than one end effector links is disposed substantially coplanar with the corresponding at least one substrate holding station dependent from each other of the more than one end effector links on a common plane determined by at least three of the corresponding at least one substrate holding station of the more than one end effector links;
Claim 22: wherein two substrate holding stations of the at least three of the corresponding at least one substrate holding station, correspond to a common end effector link of the more than one end effector links;

Claim 24: wherein the two substrate holding stations at opposite ends of the common end effector link are substantially coplanar with each other;
Claim 25: wherein the two substrate holding stations at opposite ends of the common end effector link are substantially coplanar with the corresponding at least one substrate holding station of each other separate and distinct end effector link;
Claim 26: wherein the common end effector link is substantially rigid and unarticulated between the opposite ends;
Claim 33: wherein the corresponding at least one substrate holding station dependent from at least one end effector link of the dual end effector links includes one substrate holding station at opposite ends of the at least one end effector link that is substantially rigid and unarticulated between the opposite ends, and wherein the substrate holding station at one of the opposite ends is substantially coplanar with the corresponding at least one substrate holding station of each other separate and distinct end effector link;
for the purpose of increasing throughput of substrates for better efficiency. Sundar further suggests that dual end effector stations or single end effector station are obvious variants that render predictable results.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muth in view of Sundar and Krupyshev et al. (US 2015/0013910) (“Krupyshev”). Muth discloses all the limitations of the claims as discussed above.
Muth does not directly show:

Krupyshev shows a similar device having:
Claim 36: effecting, with the controller, substantially simultaneously fast swapping of the dual first substrates with at least one second substrate held on the corresponding at least one substrate holding stations of the dual end effector links, through the respective separate openings, with the dual first substrates held simultaneously on the corresponding at least one substrate holding stations of the dual end effector links (Muth and Sundar show the structure as claimed; Krupyshev at least discloses fast swapping as claimed in paragraphs [0078], [0082], and [0132]; FIG. 4A);
for the purpose of decreasing substrate transfer and processing time for increased substrate processing efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Muth and Sundar as taught by Krupyshev and include Krupyshev’s similar device having:
Claim 36: effecting, with the controller, substantially simultaneously fast swapping of the dual first substrates with at least one second substrate held on the corresponding at least one substrate holding stations of the dual end effector links, through the respective separate openings, with the dual first substrates held simultaneously on the corresponding at least one substrate holding stations of the dual end effector links;
for the purpose of decreasing substrate transfer and processing time for increased substrate processing efficiency.

Allowable Subject Matter
Claims 11-20 are allowed due to the “the drive section is configured to at least extend and retract the multi-link arm along a radial axis, which extension and retraction effects substantially simultaneous extension and retraction of the corresponding at least one substrate holding station of each end effector link respectively through the separate openings juxtaposed along the side wall, and to independently align at least one of the corresponding substrate holding station relative to another of the more than one end effector links” in combination with the other claim limitations.

Claims 6-10, 28-32, and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This is due to the independent limitations in combination with the other claim limitations.

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.

    PNG
    media_image1.png
    668
    763
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    455
    529
    media_image2.png
    Greyscale

Muth					Sundar

Re. paragraph bridging pp. 15-16, temperature consideration is an additional consideration. There mere presence of more end effectors increases throughput of substrates (112). Further, as evidence of FIG. 2 of Sundar above that adding end effectors with adjustable arms would not necessarily require a size increase for the transfer chamber. Pumping time is typically finished before substrate transfer (load lock is required to maintain pressure/etc.). Arm speed changes are not indicated in the current prior art.
Re. last paragraph of p. 16, there is no indication in the current prior art of substrate holding posture. Further, the arms and end effectors of Sundar are not disclosed to have problems with alignment within chambers 202/204/206.
It is noted that FIG. 1 of Sundar is not used in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652